—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered August 8, 1995, convicting him of criminal possession of a weapon in the third degree and menacing in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court’s Sandoval ruling did not constitute an improper exercise of the court’s discretion. Evidence of a defendant’s prior conviction for a crime such as robbery is highly probative on the issue of his credibility, as it bears upon his willingness to place his own interests above those of society (see, People v Bennette, 56 NY2d 142, 146-148; People v Sandoval, 34 NY2d 371, 377; People v Fernandez, 229 AD2d 447).
The defendant’s remaining contentions lack merit. Rosenblatt, J. P., Altman, Florio and McGinity, JJ., concur.